DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 12-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claims 1, 7 and 9 recite limitation “applied in an exposure step” which caused ambiguity. It is unclear if the “exposure step” refers to the “exposure step” recited beforehand or a new exposure step. For continuing examination purpose, this limitation has been construed as "applied in the exposure step”. Claims 2-6, 8, 10, 12-14 and 16-18 depend on claims 1, 7 or 9 so have inherited the same deficiency. Therefore they are also rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 16, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to any of the statutory categories of subject matter. 

To overcome the 101 rejection, the limitation “a non-transitory computer program product”, is recommend to be amended to “a non-transitory computer readable medium ”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Funk (US 2005/0187649 A1, hereinafter as “Funk”).

Regarding claim 1, Funk teaches:
A device manufacturing method, the method comprising: 
obtaining a measurement data time series of a plurality of substrates (FIG. 1 and [0185]: data are collected for wafers/substrates; [0186-0187]: data is in format of time series)  on which an exposure step ([0024, 0090]: plasma etching step, which is an exposure step) and a process step have been performed ([0024]: another semiconductor manufacturing step such as deposition); 
obtaining a status data time series relating to conditions prevailing when the process step was performed on at least some of the plurality of substrates ([0185]: tool status data is also obtained; [0186-0187]: data is in format of time series; [0024]: the tool status data is related to tool conditions prevailing when tool is used to manufacture the wafers/substrates such as in deposition step); 
applying a filter to the measurement data time series and the status data time series to obtain filtered data ([0170, 0175]: filters are applied to the data collected, to make data more reliable and/or accurate); and 
determining, using the filtered data, a correction to be applied in the exposure step performed on a subsequent substrate ([0076]: the data is collected to generate a process parametric adaptations of the tool to optimize the tool performance in the process steps such as etching step; [0187]: data is pre-processed after the wafer is out of the process step, i.e., the process parametric adaptation is applied on subsequent wafers).

Funk teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    642
    546
    media_image1.png
    Greyscale

[0024] In the illustrated embodiment, a single tool 110 is shown along with four process modules 120, but this is not required for the invention. The APC system 145 can interface with a number of processing tools including cluster tools having one or more process modules, and the APC system 145 can be used to configure and monitor a number of processing tools including cluster tools having one or more process modules. For example, the tools and their associated process modules can be used to perform etching, feature trimming, deposition, diffusion, cleaning, measurement, polishing, developing, transfer, storage, loading, unloading, aligning, temperature control, lithography, integrated metrology (IM), optical data profiling (ODP), particle detection,
arc suppression, and other semiconductor manufacturing processes. 
[0076] The goal of the APC system is to use real-time and historical data to improve the semiconductor processing system's performance. To achieve this goal, potential problems can be predicted and corrected before they occur, thus reducing equipment downtime and the number of non-product wafers that are produced. This can be accomplished by collecting data and then feeding that data into a software algorithm that models the behavior of a particular tool, process module, and/or sensor. The APC system outputs process parametric adaptations that are then either fed forward or back to keep the tool performance within the specified limits. This control can be accomplished in different forms at different levels.
[0090] An etch processing module is also shown, but other module can be used. For example, a plasma etch process can be based on a recipe and can comprise one or more steps. Steps can be numbered consecutively and refer to periods of time when the process set points remain constant. Process set points are changed at step boundaries depending on the recipe.
[0170] The outlier rejection filter can be defined in the control plan. The user can set the minimum number of points required to perform control. If the minimum number of points is not provided or a site is eliminated because of the filtering, an alarm shall be generated at run-time.
[0175] In 820, a data collection (DC) strategy is executed. APC system executes DC strategy that is defined for the control strategy, applying DC plan filters and executing summary calculations based on a process context. The process context can be dependent upon the production step being performed and/or the chamber being monitored. The context determines which strategy and/or plan is executed for a particular process recipe. For example, if a recipe contains a context term "hard mask CD", then DC strategies associated with the "hard mask CD" context term can be executed when process tool runs processes with any recipe that contains the context term (element) "hard mask CD".
[0185] The data collected and the sensors being used are dependent upon the DC strategy context. Desirably, different sensors can be used and different data can be collected for product wafers and non-product wafers. For example, tool status data can be a small portion of the data collected for a product wafer, and tool status data can be a large portion of the data collected for a non-product wafer.
[0186] The data collection plan also includes a data preprocessing plan that establishes how the expected observation parameters are to be processed with respect to spike counting, step  trimming, value thresholds, and value clip limits.
[0187] When the data preprocessing plan is executed, time series data can be created from raw data files and saved in the database; wafer summary data can be created from the time series data; and lot summary data can be created from the wafer data. The data collection can be executed while the wafer is being processed. When the wafer is out of this process step, then the data pre-processing plan can be executed.

Regarding claim 14, Funk teaches all the limitations of claim 1.

the process step is at least one process selected from: etching, annealing, implantation, deposition ([0024]), and/or polishing.

Claim 15 recites a non-transitory computer program product comprising code to perform the method of claim 1. Therefore, claim 15 is also rejected as being unpatentable over Funk, for the reasons recited in the rejection of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-10, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Heertjes (US 2009/0244767 A1, hereinafter as “Heertjes”). 

Regarding claim 2, Funk teaches all the limitations of claim 1.
But Funk does not explicitly teach applying a further filter to the measurement data time series and/or the status data time series to obtain further filtered data; and determining, using the further filtered data, a further correction to be applied in the exposure step performed on the subsequent substrate.
However, Heertjes teaches in an analogous art: 
applying a further filter to the measurement data obtain further filtered data (FIG.s 2 and 3, and [0043-0044]: the error signal e which comprise measurement data y, after filtered by first filter F1, is filtered again by a second frequency based filter F1-1, and another filter/(loop shaping function) F2); and 
determining, using the further filtered data, a further correction to be applied in the processing step performed on the substrate (FIG.s 1, 2 and 3, and [0041]: the controller CU uses further filtered data to determine correction/(control command) to correct the positioning process of the wafer).
Since Funk teaches to filter the measurement data time series to determine a correction to be applied in an exposure step performed on a subsequent substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funk based on the teaching of Heertjes, to make the method to further comprise applying a further filter to the measurement data time series and/or the status data time series to obtain further filtered data; and determining, using the further filtered data, a further correction to be applied in the exposure step performed on the subsequent substrate. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Regarding claim 4, Funk teaches all the limitations of claim 1.
But Funk does not explicitly teach applying a filter comprises transforming the measurement data time series and the status data time series into frequency space data, applying a frequency filter to the frequency space data to obtain filtered frequency space data, and transforming the filtered frequency data into the filtered data.
However, Heertjes teaches in an analogous art: 
applying a filter comprises transforming the measurement data time series into frequency space data, applying a frequency filter to the frequency space data to obtain filtered frequency space data, and transforming the filtered frequency data into the filtered data (FIG.s 2 and 3, and [0043-0044]: as shown in FIG. 2 the measurement data y is measured in time domain and transformed in frequency domain to apply frequency filter F1 as shown in FIG. 3. After the filtering in frequency domain, the signal is output from 100 and applied to system P to control P in real time, i.e., the signal is transformed back to time domain from frequency domain).
Since Funk teaches to apply a filter to the measurement data time series and the status data time series, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funk based on the teaching of Heertjes, to make the method wherein applying a filter comprises transforming the measurement data time series and the status data time series into frequency space data, applying a frequency filter to the frequency space data to obtain filtered frequency space data, and transforming the filtered frequency data into the filtered data. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Regarding claim 5, Funk teaches all the limitations of claim 1.
But Funk does not explicitly teach applying a filter comprises applying a first filter to measurement data of the measurement data time series relating to a first zone of the substrates and applying a second filter, different from the first filter, to measurement data of the measurement data time series relating to a second zone of the substrates.
However, Heertjes teaches in an analogous art: 
applying a first filter to measurement data of the measurement data time series relating to a first zone of the substrates and applying a second filter, different from the first filter, to measurement data of the measurement data time series relating to a second zone of the substrates (FIG.s 5-8 and [0050-0052]: “It is clear that the controlled substrate stage shows position-dependent behavior. The error responses differ in terms of frequency, amplitude, and phase. This provides the main motivation for the application of a hybrid control strategy”. Heertjes teaches different zones of the wafer have different error behavior and require different filters to better suppress the disturbance. For example, as shown in FIG.s 5, 6 and described in [0050], high-gain feedback filter is better for zone (x, y)=(0.1,0.1), and nonlinear filter is better for zone (x, y)=(0,0)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funk based on the teaching of Heertjes, to make the method wherein applying a filter comprises applying a first filter to measurement data of the measurement data time series relating to a first zone of the substrates and applying a second filter, different from the first filter, to measurement data of the measurement data time series relating to a second zone of the substrates. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Regarding claim 6, Funk-Heertjes teach all the limitations of claim 1.
Heertjes further teaches:
the first zone is an edge zone ([0050]: (x, y)=(0.1, 0.1) is an edge zone) and the second zone is an interior zone ([0050]: (x, y)=(0,0) is an interior zone).


Claim 7 recites a method with patentably the same limitations recited in the method of  claim 2. Therefore claim 7 is rejected for the same reason recited in the rejection of claim 2.

Claim 8 recites a method with patentably the same limitations as the method of claim 2. Therefore claim 8 is rejected for the same reason recited in the rejection of claim 2.

Claim 9 recites a method with patentably the same limitations as the method of claim 4. Therefore claim 9 is rejected for the same reason recited in the rejection of claim 4.

Regarding claim 10, Funk-Heertjes teach all the limitations of claim 9.
Funk also teaches:
the status data time series comprises data relating to a plurality of process steps performed on the substrates ([0024]: Funk teaches the tools are used to perform a plurality of process steps on the wafers such as etching, deposition, diffusion, …. So the tool status data relates to a plurality of process steps).
Heertjes also teaches:
selecting a subset of the status data time series relating to a subset of the process steps to be filtered and used to determine the correction (FIG.s 1-3: Heertjes teaches, in a plurality of process steps to the wafer, to select only the wafer positioning step to filter the related wafer positioning data and correct the wafer position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Funk based on the teaching of Heertjes, to make the method wherein determining a filter to be applied comprises selecting a subset of the status data time series relating to a subset of the process steps to be filtered and used to determine the correction. One of ordinary skill in the art would have been motivated to do this modification since the important subset of process steps can be selected and hence optimized.

Regarding claim 12, Funk teaches all the limitations of claim 1.
But Funk does not explicitly teach the correction is to be applied to correct at least one selected from: overlay, dose and/or focus.
However, Heertjes teaches in an analogous art:
the correction is to be applied to correct at least one selected from: overlay (FIG.s 1-3 and [0051]: Heertjes teaches to correct the servo movement to control the overlay value), dose and/or focus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funk based on the teaching of Heertjes, to make the method wherein the correction is to be applied to correct at least one selected from: overlay, dose and/or focus. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Regarding claim 13, Funk-Heertjes teach all the limitations of claim 7.
Heertjes further teaches:
the correction and/or the further correction is to be applied to correct at least one selected from: overlay (FIG.s 1-3 and [0051]: Heertjes teaches to correct the servo movement to control the overlay value), dose and/or focus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Funk based on the teaching of Heertjes, to make the method wherein the correction and/or the further correction is to be applied to correct at least one selected from: overlay, dose and/or focus. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Claim 16 recites a non-transitory computer program product comprising code to perform the method of claim 7. Therefore, claim 16 is also rejected for the reasons recited in the rejection of claim 7. 

Claim 17 recites a non-transitory computer program product comprising code to perform the method of claim 9. Therefore, claim 17 is also rejected for the reasons recited in the rejection of claim 9. 

Regarding claim 18, Funk-Heertjes teach all the limitations of claim 9.
Heertjes further teaches:
the correction and/or the further correction is to be applied to correct at least one selected from: overlay (FIG.s 1-3 and [0051]: Heertjes teaches to correct the servo movement to control the overlay value), dose and/or focus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Funk based on the teaching of Heertjes, to make the method wherein the correction and/or the further correction is to be applied to correct at least one selected from: overlay, dose and/or focus. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Schwartzband (US 2014/0270470 A1, hereinafter as “Schwartzband”). 

Regarding claim 3, Funk teaches all the limitations of claim 1.
But Funk does not explicitly teach applying a filter comprises applying a polynomial filter having terms in spatial coordinates of the substrate.
However, Schwartzband teaches in an analogous art: 
applying a filter comprises applying a polynomial filter having terms in spatial coordinates of the substrate ([0071-0074]: “The following equations provide an example of a set of orthonormal polynomials of the zero till third order P0 . . . P3. N represents a length of a third order polynomial filter, index i represents a location of a pixel along a filtering direction”. This teaches to apply a polynomial filter having terms in locations of the wafer, to identify the CD on the wafer).
.

Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Heertjes, and in further view of  Kolen (US 2006/0184336 A1, hereinafter as “Kolen”). 

Regarding claim 11, Funk teaches:
A device manufacturing method, the method comprising: 
obtaining a measurement data time series of a plurality of substrates (FIG. 1 and [0185]: data are collected for wafers/substrates; [0186-0187]: data is in format of time series)  on which an exposure step ([0024, 0090]: plasma etching step, which is an exposure step)  and a process step have been performed ([0024]: another semiconductor manufacturing step such as deposition); 
obtaining a status data time series relating to conditions prevailing when the process step was performed on at least some of the plurality of substrates ([0185]: tool status data is also obtained; [0186-0187]: data is in format of time series; [0024]: the tool status data is related to tool conditions prevailing when tool is used to manufacture the wafers/substrates such as in deposition step); 

However, Heertjes teaches in an analogous art: 
transforming the measurement data time series into frequency space data (FIG.s 2 and 3, and [0043-0044]: as shown in FIG. 2 the measurement data y is measured in time domain and transformed in frequency domain to apply frequency filter F1 as shown in FIG. 3);
Since Funk teaches to apply a filter to the measurement data time series and the status data time series ([0170, 0175]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funk based on the teaching of Heertjes, to make the method to further comprise transforming the measurement data time series and the status data time series into frequency space data. One of ordinary skill in the art would have been motivated to do this modification since transforming the data into frequency domain and conducting appropriate filtering in frequency domain can help improve the control performance/stability, as Heertjes teaches in [0044, 0048].
Funk-Heertjes teach all the limitations except determining, on the basis of the frequency space data, a sampling scheme to be applied to subsequent substrates to generate a measurement data time series.
However, it is a common knowledge (based on “Nyquist” criteria) that sampling rate of a measured data should be at least twice of the highest frequency of the measured data, to avoid aliasing. For example, Kolen teaches, in [0150],  that “an appropriate sample rate of the sensor signals will be based on the Nyquist criteria and the frequency content of the action to be measured”.


Claim 19 recites a non-transitory computer program product comprising code to perform the method of claim 11. Therefore, claim 19 is also rejected for the reasons recited in the rejection of claim 11. 

Regarding claim 20, Funk-Heertjes-Kolen teach all the limitations of claim 11.
Funk further teaches:
the process step is at least one process selected from: etching, annealing, implantation, deposition ([0024]), and/or polishing.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Pellegrini (US 2005/0095515 A1): teaches a system to control the overlay measurements of a wafer by using filters.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115